EXHIBIT 10.1

INCREMENTAL AND REFINANCING AMENDMENT

(AMENDMENT NO. 1 TO CREDIT AGREEMENT)

INCREMENTAL AND REFINANCING AMENDMENT (this “Agreement”), dated as of August 25,
2016, among XPO LOGISTICS, INC., a Delaware corporation (the “Borrower”), the
other Subsidiaries of the Borrower party hereto, each financial institution
identified on the signature pages hereto as an “Incremental Term B-1 Lender”
(each, an “Incremental Term B-1 Lender”), an “Incremental Term B-2 Lender”
(each, an “Incremental Term B-2 Lender” and, together with the Incremental Term
B-1 Lenders, the “Incremental Term Lenders” and each an “Incremental Term
Lender”) or a Refinancing Term Lender (each, a “Refinancing Term Lender”) and
Morgan Stanley Senior Funding, Inc., as administrative agent and collateral
agent for the Lenders (in such capacities, the “Agent”), relating to the Senior
Secured Term Loan Credit Agreement, dated as of October 30, 2015 (as heretofore
amended, amended and restated, extended, supplemented or otherwise modified from
time to time prior to the date hereof, the “Credit Agreement”), among the
Borrower, the other Subsidiaries of the Borrower from time to time party
thereto, the Lenders from time to time party thereto and the Agent.

RECITALS:

Refinancing Amendment

WHEREAS, pursuant to Section 2.16 of the Credit Agreement, the Borrower wishes
to obtain Refinancing Loans (the “Refinancing Term Loans”) from the Refinancing
Term Lenders to refinance all Loans outstanding immediately prior to the
effectiveness of this Agreement (such Loans, collectively, and including for the
avoidance of doubt, Loans that are converted, exchanged or rolled into
Refinancing Term Loans pursuant to this Agreement, the “Refinanced Term Loans”)
pursuant to a Refinancing Amendment under the Credit Agreement, and the
Refinancing Term Lenders are willing to provide the Refinancing Term Loans on
and subject to the terms and conditions set forth herein.

WHEREAS, the Refinancing Term Lenders will comprise, and Refinancing Term Loans
will be made by, (i) in part, Lenders who hold Refinanced Term Loans and who
agree to convert, exchange or “cashless roll” all of their Refinanced Term Loans
to or for Refinancing Term Loans; and (ii) in part, Persons providing new
Refinancing Term Loans the proceeds of which will be used by the Borrower to
repay holders of Refinanced Term Loans that will not be so converted, exchanged
or rolled.

WHEREAS, pursuant to Sections 2.16(e) and 12.2 of the Credit Agreement, the
Credit Agreement may be amended to give effect to the provisions of Section 2.16
of the Credit Agreement through a Refinancing Amendment executed by the
Borrower, the Agent and the Refinancing Term Lenders.

Incremental Amendment

WHEREAS, pursuant to Section 2.15 of the Credit Agreement, immediately after
giving effect to the Refinancing Amendment and the refinancing of the Refinanced
Term Loans as contemplated hereby, the Borrower wishes to increase the aggregate
principal amount of the Loans, and the Incremental Term Lenders have agreed to
provide Incremental Term Loans (as defined below) in an aggregate principal
amount of up to $450,000,000 and with the terms set forth in this Agreement.

WHEREAS, the Incremental Term Loans and the Refinancing Term Loans will, taken
together, comprise a single class of Loans under the Credit Agreement, having
identical terms as set forth herein.

WHEREAS, pursuant to Sections 2.15(d) and 12.2 of the Credit Agreement, the
Credit Agreement may be amended to give effect to the provisions of Section 2.15
of the Credit Agreement through an Incremental Amendment executed by the
Borrower, the Agent and each Incremental Lender providing an Incremental
Commitment.



--------------------------------------------------------------------------------

Further Amendments:

WHEREAS, after giving effect to the Refinancing Amendment contemplated hereby
and simultaneously with the effectiveness of the Incremental Amendment
contemplated hereby, the Borrower, the Incremental Term Lenders and the
Refinancing Term Lenders (together, constituting the Requisite Lenders and,
after giving effect to the Incremental Amendment and the Refinancing Amendment,
all Lenders), desire to make certain other changes to the terms of the Credit
Agreement pursuant to Section 12.2 of the Credit Agreement.

NOW THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Unless otherwise specifically defined herein, each
term used herein that is defined in the Credit Agreement has the meaning
assigned to such term in the Credit Agreement.

SECTION 2. Incremental Term Loans. Subject to and upon the terms and conditions
set forth herein, (a) each Incremental Term B-1 Lender party hereto severally
agrees to make, on the Amendment No. 1 Closing Date (as defined below), term
loans (collectively, the “Incremental Term B-1 Loans”) in Dollars to the
Borrower in an amount equal to the commitment amount set forth next to such
Incremental Term B-1 Lender’s name in Schedule 1A hereto under the caption
“Incremental Term B-1 Commitment” (the “Incremental Term B-1 Commitment”) and
(b) each Incremental Term B-2 Lender party hereto severally agrees to make, on
the Amendment No. 1 Closing Date, term loans (collectively, the “Incremental
Term B-2 Loans” and, together with the Incremental Term B-1 Loans, the
“Incremental Term Loans”) in Dollars to the Borrower in an amount equal to the
commitment amount set forth next to such Incremental Term B-2 Lender’s name in
Schedule 1B hereto under the caption “Incremental Term B-2 Commitment” (the
“Incremental Term B-2 Commitment” and, together with the Incremental Term B-1
Commitment, the “Incremental Term Commitments”), in each case on the terms set
forth in this Agreement. The Incremental Term Lenders’ several Incremental Term
Commitments shall terminate on the Amendment No. 1 Closing Date (immediately
after giving effect to the Borrowing of Incremental Term Loans on such date).
Incremental Term Loans borrowed under this Section 2 and subsequently repaid or
prepaid may not be reborrowed.

SECTION 3. Refinancing Term Loans.

(a) Subject to and upon the terms and conditions set forth herein, each
Refinancing Term Lender severally agrees to make, on the Amendment No. 1 Closing
Date, a Refinancing Term Loan in Dollars to the Borrower (or, in the case of a
Converting Refinancing Term Lender (as defined in below), convert, exchange or
roll its Refinanced Term Loan for a Refinancing Term Loan in an equal principal
amount) on the Amendment No. 1 Closing Date in an aggregate principal amount
equal to the commitment amount set forth next to such Refinancing Term Lender’s
name in Schedule 2, Part A hereto (in the case of any Refinancing Term Loan
making its Refinancing Term Loan in cash) or Schedule 2, Part B hereto (in the
case of any Refinancing Term Lender converting, exchanging or rolling its
Refinanced Term Loan for a Refinancing Term Loan), under the caption
“Refinancing Term Commitment” (the “Refinancing Term Commitment”) on the terms
set forth in this Agreement. Each Refinancing Term Commitment will terminate in
full upon the making of the related Refinancing Term Loan (or conversion,
exchange or roll of Refinanced Loan, as applicable). Refinancing Term Loans
borrowed under this Section 3 and subsequently repaid or prepaid may not be
reborrowed. In addition, each Refinancing Term Lender waives its right to any
compensation pursuant to Section 2.11(b) of the Credit Agreement with respect to
the prepayment, exchange, roll or conversion of the Refinanced Term Loans.

 

2



--------------------------------------------------------------------------------

(b) Substantially simultaneously with the borrowing of Refinancing Term Loans,
the Borrower shall fully prepay any outstanding Refinanced Term Loans, together
with accrued and unpaid interest thereon to the Amendment No. 1 Closing Date;
provided that each Converting Refinancing Term Lender irrevocably agrees to
accept, in lieu of cash for the outstanding principal amount of its Refinanced
Term Loan so prepaid, on the Amendment No. 1 Closing Date an equal principal
amount of Refinancing Term Loans in accordance with this Agreement. “Converting
Refinancing Term Lender” means a Refinancing Term Lender that agrees pursuant to
Amendment No. 1 to convert, exchange or “cashless roll” all, or any portion, of
its Refinanced Term Loan for a Refinancing Term Loan.

SECTION 4. Amendments to Credit Agreement. The following amendments are made to
the Credit Agreement to effect the foregoing:

(a) Section 1.1 of the Credit Agreement is amended to add the following new
defined terms in the appropriate alphabetical order:

“Amendment No. 1” means the Incremental and Refinancing Amendment (Amendment
No. 1 to Credit Agreement) dated as of August 25, 2016 among the Borrower, the
other Credit Parties thereto, the Lenders party thereto and the Agent.

“Amendment No. 1 Closing Date” means has the meaning set forth in Amendment
No.1, and occurred on August 25, 2016.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-in Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

3



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

(b) The following definitions in Section 1.1 of the Credit Agreement are amended
and restated in its entirety to read as follows:

“Applicable Margin” shall mean for any day with respect to (i) any LIBOR Loan,
3.25% per annum and (ii) any Base Rate Loan, 2.25% per annum.

“Lender” means each financial institution or other entity that (a) is listed on
the signature pages hereof as a “Lender” or, pursuant to an Incremental
Amendment or Refinancing Amendment, becomes an Additional Lender, or (b) from
time to time becomes a party hereto by execution of an Assignment Agreement. For
the avoidance of doubt, the Incremental Term Lenders and the Refinancing Term
Lenders, each as defined in Amendment No.1 hereto, shall constitute “Lenders”
for all purposes hereunder.

“Loans” means the loans made by the Lenders to the Borrower (a) pursuant to
Section 2.1(a) on the Closing Date, which loans, for the avoidance of doubt,
shall cease to be outstanding on the Amendment No. 1 Closing Date or
(b) pursuant to Amendment No.1 hereto, as applicable.

(c) The definition of “Defaulting Lender” is hereby amended by adding, in clause
(d)(i) thereof, the words “or a Bail-In Action” immediately after the words “any
Insolvency Law”.

(d) The definition “Permitted Investments” is hereby amended by adding the
following words immediately prior to the semicolon at the end of clause
(7) thereof, “, or as a result of a Bail-In Action with respect to any
contractual counterparty of the Borrower or any Restricted Subsidiary”.

(e) Section 2.1(a) of the Credit Agreement is hereby amended by deleting the
last sentence thereof and replacing it with the following. “Each Loan made on
the Closing Date shall be made by the Lenders in accordance with their
applicable Pro Rata Share of the Commitments as of such date.”

(f) Section 2.2 of the Credit Agreement is amended to read in its entirety as
follows:

The Borrower shall pay to each Lender (i) on the last Business Day of each
Fiscal Quarter occurring after the Amendment No. 1 Closing Date (commencing with
the Fiscal Quarter ending September 30, 2016) but prior to the Maturity Date, a
portion of the principal amount of all Loans then outstanding in an amount equal
to 0.25% of the sum of the aggregate principal amount of the Loans outstanding
on the Amendment No. 1 Closing Date after giving effect to Amendment No. 1
(which amounts shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.3 of this
Agreement) and (ii) on the Maturity Date, the aggregate principal amount of all
Loans outstanding on such date and all accrued and unpaid interest thereon.

(g) Section 2.3(a)(ii) of the Credit Agreement is hereby amended by:
(a) replacing the words “12 months” in the first line thereof with the words “6
months” and (b) replacing the words “Closing Date” in the first and second lines
thereof with a reference to “Amendment No. 1 Closing Date”.

(h) Section 2.4 of the Credit Agreement is amended to read in its entirety as
follows:

 

4



--------------------------------------------------------------------------------

Borrower shall utilize the proceeds of the Loans made on the Closing Date to
(a) purchase the capital stock of Con-way pursuant to the Con-way Acquisition
Agreement, (b) directly or indirectly (including through intercompany loans or
investments) prepay Con-way Existing Indebtedness, (c) pay related fees and
expenses and otherwise fund the Transactions and (d) for working capital and
other general corporate purposes. Borrower shall utilize the proceeds of the
Loans made on the Amendment No.1 Closing Date to (i) finance the Borrower’s
redemption and/or satisfaction and discharge of its 2019 Notes, (ii) repay all
Loans outstanding on the Amendment No.1 Closing Date immediately prior to the
funding of such Loans, (iii) pay interest, fees and expenses in connection with
the foregoing and (iv) for general corporate purposes.

(i) Section 2.15(b)(ii) of the Credit Agreement is hereby amended by adding the
words “, except to the extent that such representations or warranties expressly
relate to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date” immediately prior to the semicolon at
the end of such Section.

(j) Section 6.10 of the Credit Agreement is hereby amended to add a new clause
(e), which shall read as follows:

Notwithstanding anything to the contrary herein or in any other Loan Document,
the Borrower and the Guarantors shall not be required to amend, modify, or
otherwise revise the Mortgage relating to the property owned thereby and located
at 2220 Claremont Court, Hayward, CA, to update title or obtain any title policy
endorsement, or to take any other step with respect to such property described
in Section 6.10(b) above or otherwise, to the extent that the Borrower
reasonably concludes that any such amendment, modification, revision or other
step described herein cannot be obtained or completed in spite of the Borrower’s
commercially reasonable efforts, and the Agent and Lenders hereby acknowledge
that, as of the Amendment No. 1 Closing Date, the Borrower has made such
determination. In addition, the Borrower and the Guarantors shall not be deemed
to be in breach of any representation, warranty, covenant, or other provision of
this Agreement or any other Loan Document by virtue of any failure to grant or
maintain a perfected lien on such property.

(k) The Credit Agreement is amended to add a new Section 12.26, which shall read
as follows:

12.26 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any of the parties hereto, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

  (a) the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

  (b) the effects of any Bail-in Action on any such liability, including, if
applicable:

 

  (i) a reduction in full or in part or cancellation of any such liability;

 

  (ii)

a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise

 

5



--------------------------------------------------------------------------------

  conferred on it, and that such shares or other instruments of ownership will
be accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

  (iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 5. Terms of the Incremental Term Loans and Refinancing Term Loans
Generally. On the Amendment No.1 Closing Date, giving effect to the Incremental
Term Loans and Refinancing Term Loans hereunder, (a) each Incremental Term
Lender and each Refinancing Term Lender shall become a “Lender” for all purposes
of the Credit Agreement and the other Loan Documents, and (b) each Incremental
Term Loan and each Refinancing Term Loan shall constitute a “Loan” for all
purposes of the Credit Agreement and the other Loan Documents. The Incremental
Term Loans and the Refinancing Term Loans shall be on identical terms as
contemplated hereby and shall constitute a single class of Loans under the
Credit Agreement. The parties hereto hereby consent to the incurrence of the
Incremental Term Loans and Refinancing Term Loans on the terms set forth herein.
Upon the effectiveness of this Agreement, all conditions and requirements set
forth in the Credit Agreement or the other Loan Documents relating to the
incurrence of the Incremental Term Loans and Refinancing Term Loans shall be
deemed satisfied and the incurrence of the Incremental Term Loans and
Refinancing Term Loans shall be deemed arranged and consummated in accordance
with the terms of the Credit Agreement and the other Loan Documents. For the
avoidance of doubt, the parties hereto agree that the incurrence of the
Incremental Term Loans shall not consume all or any part of the $100 million
basket contained in clause (a) of the proviso in the first sentence of
Section 2.15(a) of the Credit Agreement.

SECTION 6. Representations of the Borrower. The Borrower and each other Credit
Party hereby represents and warrants to the Agent, the Incremental Term Lenders
and the Refinancing Lenders that on the Amendment No. 1 Closing Date:

(a) no Default or Event of Default shall have occurred and be continuing
immediately prior to or immediately after the incurrence of the Incremental Term
Loans and the Refinancing Term Loans;

(b) the representations and warranties set forth in Section 4 of the Credit
Agreement and in each other Loan Document shall be true and correct in all
material respects on and as of the Amendment No. 1 Closing Date, except to the
extent that such representations or warranties expressly relate to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date;

SECTION 7. Conditions to the Amendment No. 1 Closing Date. This Agreement shall
become effective as of the first date when each of the following conditions
shall have been satisfied (the date of satisfaction of such conditions and the
funding of the Incremental Term Loans and the Refinancing Term Loans, “Amendment
No. 1 Closing Date”):

(a) The Agent shall have received from the Borrower, each other Credit Party,
each Incremental Term Lender, each Refinancing Term Lender (which Refinancing
Term Lenders shall, taken together, constitute the Requisite Lenders) and the
Agent an executed counterpart hereof or other written confirmation (in form
satisfactory to the Agent) that such party has signed a counterpart hereof.

 

6



--------------------------------------------------------------------------------

(b) The Agent shall have received a borrowing notice (with respect to the
Incremental Term Loans and the Refinancing Term Loans) at least one Business Day
prior to the Amendment No. 1 Closing Date, legal opinions, corporate documents
and officers and public officials certifications (including a solvency
certificate) with respect to the Borrower and the Guarantors in each case
customary for financing of the type described herein) (it being understood that
any such documentation shall be deemed “customary” if in a form consistent with
such documentation delivered in connection with the original closing of the
Credit Agreement on October 30, 2015 (subject to adjustments to be reasonably
agreed taking into account the nature of the facilities contemplated hereby));

(c) The Agent shall have received, at least three business days prior to the
Amendment No. 1 Closing Date, all documentation and other information related to
the Borrower or any Guarantor required by regulatory authorizes under applicable
“know your customer” and anti-money laundering rules and regulation including,
without limitation, the Patriot Act, in each case to the extent requested by the
Agent from the Borrower in writing at least 10 business days prior to the
Amendment No. 1 Closing Date.

(d) All fees due to the Agent and the Incremental Term Lenders on the Amendment
No. 1 Closing Date pursuant to the Commitment Letter and the Fee Letter, each
dated as of August 11, 2016 between the Borrower and MSSF and pertaining to the
Incremental Term Loans made hereunder, shall have been paid, and all reasonable
and documented out-of-pocket expenses to be paid or reimbursed to the Agent on
the Amendment No. 1 Closing Date pursuant to such Commitment Letter that have
been invoiced at least three business days prior to the Amendment No. 1 Closing
Date shall have been paid.

(e) The Incremental Term B-1 Lenders shall have received, as fee compensation
for the funding of such Incremental Term B-1 Lender’s Incremental Term B-1 Loans
on the Amendment No. 1 Closing Date, an upfront fee (the “Incremental Term B-1
Upfront Fee”) in an amount equal to 0.50% of the stated principal amount of such
Incremental Term B-1 Lender’s Incremental Term B-1 Loan made on the Amendment
No. 1 Closing Date. Such Incremental Term B-1 Upfront Fees will be in all
respects fully earned, due and payable on the Amendment No. 1 Closing Date and
non-refundable and noncreditable thereafter. Such Incremental Term B-1 Upfront
Fees may be netted against the Incremental Term B-1 Loans made by such
Incremental Term B-1 Lender on the Amendment No. 1 Closing Date.

(f) All accrued interest, (subject to the last sentence of Section 3 hereof)
fees pursuant to Section 2.11(b) of the Credit Agreement owing by the Borrower
pursuant to Credit Agreement and any amounts payable by Borrower to any Lender
holding a Refinanced Term Loan pursuant to Section 2.3(a)(ii) of the Credit
Agreement as a result of the consummation of the transactions contemplated by
this Agreement shall have been paid in full on the Amendment No.1 Closing Date.

(g) The representations and warranties made pursuant to Section 6 hereof are
true and correct in all material respects on and as of the Amendment No. 1
Closing Date, except to the extent that such representations or warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date;

(h) Since December 31, 2015, no event shall have occurred that alone or together
with any other events, has had a material adverse effect on the business,
financial condition, operations or properties of the Borrower and its
Subsidiaries, taken as a whole.

 

7



--------------------------------------------------------------------------------

(i) The Agent shall have received a certificate, duly executed by an Officer of
the Borrower, certifying as to the satisfaction of the conditions referred to in
Sections 7(g) and 7(h) above.

SECTION 8. Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of New York.

SECTION 9. Confirmation of Guarantees and Security Interests. By signing this
Agreement, each Credit Party hereby confirms that (a) the obligations of the
Credit Parties under the Credit Agreement as modified or supplemented hereby
(including with respect to the Incremental Term Loans and Refinancing Term Loans
contemplated by this Agreement) and the other Loan Documents (i) are entitled to
the benefits of the guarantees and the security interests set forth or created
in the Credit Agreement, the Collateral Documents and the other Loan Documents,
(ii) constitute “Obligations” as such term is defined in the Credit Agreement,
subject to the qualifications and exceptions described therein,
(iii) notwithstanding the effectiveness of the terms hereof, the Collateral
Documents and the other Loan Documents, are, and shall continue to be, in full
force and effect and are hereby ratified and confirmed in all respects and
(b) each Incremental Term Lender and Refinancing Term Lender shall be a “Secured
Party” and a “Lender” (including without limitation for purposes of the
definition of “Requisite Lenders” contained in Section 1.1 of the Credit
Agreement) for all purposes of the Credit Agreement and the other Loan
Documents. Each Credit Party ratifies and confirms that all Liens granted,
conveyed, or assigned to the Agent by such Person pursuant to any Loan Document
to which it is a party remain in full force and effect, are not released or
reduced, and continue to secure full payment and performance of the Secured
Obligations as increased hereby, subject to Section 6.10(e) of the Credit
Agreement, as contemplated by this Agreement.

SECTION 10. Credit Agreement Governs. Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of any Lender or the Agent
under the Credit Agreement or any other Loan Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle any
Credit Party to a future consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or different circumstances.

SECTION 11. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or
electronic (i.e., “pdf” or “tif”) transmission shall be effective as delivery of
a manually executed counterpart of this Agreement.

SECTION 12. Miscellaneous. This Agreement shall constitute an “Incremental
Amendment”, a “Refinancing Amendment” and a “Loan Document” for all purposes of
the Credit Agreement and the other Loan Documents. The provisions of this
Agreement are deemed incorporated into the Credit Agreement as if fully set
forth therein. To the extent required by the Credit Agreement, each of the
Borrower and the Agent hereby consent to each Incremental Term Lender and each
Refinancing Term Lender that is not a Lender as of the date hereof becoming a
Lender under the Credit Agreement on the Amendment No. 1 Closing Date. The
Agent, the Incremental Term Lenders and the Refinancing Term Lenders hereby
acknowledge that the Borrower has complied with the notice provisions required
by Section 2.15 and Section 2.16 in

 

8



--------------------------------------------------------------------------------

connection with the Incremental Term Loans and the Refinancing Term Loans. For
only the purpose of Sections 11.1(a)(ii)(B) and 11.1(a)(iv)(A) of the Credit
Agreement, the Borrower hereby consents to the assignments by Morgan Stanley
Senior Funding, Inc., in its capacity as a Lender under the Credit Agreement, on
or before the date that is 45 calendar days from the Amendment No. 1 Closing
Date, in a manner otherwise in accordance with the Credit Agreement, as amended
by this Agreement, of the Incremental Term Loans and its Refinancing Term Loans
made by it on the Amendment No. 1 Closing Date solely to the institutions and
solely in the amounts previously agreed upon by Morgan Stanley Senior Funding,
Inc. and the Borrower.

[Remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

    BORROWER:     XPO LOGISTICS, INC. By:   /s/ John Hardig   Name:  John Hardig
  Title:    Chief Financial Officer

 

[Signature Page – Amendment No. 1 to XPO Senior Secured Term Loan Credit
Agreement]



--------------------------------------------------------------------------------

The following Persons are signatories to this Agreement in their capacity as
Guarantors:

 

3PD HOLDING, INC.

3PDIC, INC.

BOUNCE LOGISTICS, INC.

BTTS HOLDING CORPORATION

BTTS INTERMEDIATE HOLDING CORPORATION

PACER SERVICES, INC.

XPO AIR CHARTER, LLC

XPO AQ, INC.

XPO CARTAGE, INC.

XPO COURIER, LLC

XPO CUSTOMS CLEARANCE SOLUTIONS, INC.

XPO DEDICATED, LLC

XPO DRAYAGE, INC.

XPO EXPRESS, INC.

XPO FLEET SERVICES, INC.

XPO GLOBAL FORWARDING, INC.

XPO INTERMODAL SOLUTIONS, INC.

XPO INTERMODAL, INC.

XPO LAST MILE, INC.

XPO LOGISTICS, LLC

XPO NLM, INC.

XPO PORT SERVICES, INC.

XPO SERVCO, LLC

XPO STACKTRAIN, LLC

XPO SUPPLY CHAIN, INC.

XPO TRANSPORT, LLC

CNF ADVISORS LLC

CNF INVESTMENTS, INC.

XPO ENTERPRISE SERVICES, INC.

XPO LOGISTICS FREIGHT, INC.

CON-WAY GLOBAL SOLUTIONS, INC.

XPO CNW, INC.

XPO LAND HOLDINGS, LLC

XPO LOGISTICS MANUFACTURING, INC.

CON-WAY MULTIMODAL INC.

XPO PROPERTIES, INC.

XPO LOGISTICS TRUCKLOAD, INC.

EMERY WORLDWIDE AIRLINES, INC.

ORCAS AIRCRAFT LEASING, INC.

TRANSPORTATION EQUIPMENT LEASING, LLC

TRANSPORTATION PROPERTY LEASING, LLC

TRANSPORTATION RESOURCES, INC.

By:   /s/ John Hardig   Name:  John Hardig   Title:    Assistant Treasurer

 

 

 

[Signature Page – Amendment No. 1 to XPO Senior Secured Term Loan Credit
Agreement]



--------------------------------------------------------------------------------

MANUFACTURERS CONSOLIDATION SERVICE OF CANADA, INC.

S & H TRANSPORT, INC.

S & H LEASING, INC.

XPO LOGISTICS SUPPLY CHAIN CORPORATE SERVICES, INC.

XPO LOGISTICS SUPPLY CHAIN ECOMMERCE, INC.

XPO LOGISTICS SUPPLY CHAIN HOLDING COMPANY

XPO LOGISTICS SUPPLY CHAIN OF NEW JERSEY, INC.

XPO LOGISTICS SUPPLY CHAIN OF SOUTH CAROLINA, LLC

XPO LOGISTICS SUPPLY CHAIN OF TEXAS, LLC

XPO LOGISTICS SUPPLY CHAIN TECHNOLOGY SERVICES, INC.

XPO LOGISTICS SUPPLY CHAIN, INC.

MENLO LOGISTICS GLOBAL TRANSPORTATION SERVICES, INC.

XPO LOGISTICS WORLDWIDE, INC.

XPO LOGISTICS WORLDWIDE GOVERNMENT SERVICES, LLC

XPO LOGISTICS WORLDWIDE TECHNOLOGIES, LLC

XPO LOGISTICS WORLDWIDE, LLC

By:   /s/ John Hardig   Name: John Hardig   Title: Treasurer

PACER TRANSPORT, INC.

XPO OCEAN WORLD LINES, INC.

By:   /s/ John Hardig   Name:  John Hardig   Title:    Chief Financial Officer

CNF ADVISORS, LLL,

as sole member of CNF Ventures LLC

By:   /s/ John Hardig   Name:  John Hardig   Title:    Assistant Treasurer

 

[Signature Page – Amendment No. 1 to XPO Senior Secured Term Loan Credit
Agreement]



--------------------------------------------------------------------------------

XPO DISTRIBUTION SERVICES, INC. By:   /s/ Gordon Devens   Name:  Gordon Devens  
Title:    Vice President and Secretary

 

[Signature Page – Amendment No. 1 to XPO Senior Secured Term Loan Credit
Agreement]



--------------------------------------------------------------------------------

CTP LEASING, INC. By:   /s/ Andrew J. DiLuciano   Name: Andrew J. DiLuciano  
Title: President PDS TRUCKING, INC. By:   /s/ Andrew J. DiLuciano   Name: Andrew
J. DiLuciano   Title: Treasurer

 

 

 

 

[Signature Page – Amendment No. 1 to XPO Senior Secured Term Loan Credit
Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as an Incremental Term B-1 Lender, an
Incremental Term B-2 Lender and a Refinancing Term Lender

By:   /s/ William Graham   Name:  William Graham   Title:    Managing Director

 

[Signature Page – Amendment No. 1 to XPO Senior Secured Term Loan Credit
Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Agent

By:   /s/ William Graham   Name:  William Graham   Title:    Managing Director

 

[Signature Page – Amendment No. 1 to XPO Senior Secured Term Loan Credit
Agreement]



--------------------------------------------------------------------------------

Remaining Signature Pages

[To be held on file with the Agent]



--------------------------------------------------------------------------------

SCHEDULE 1A

Incremental Term B-1 Commitments

 

Name of Incremental Term Lender

  

Incremental Term Commitment

Morgan Stanley Senior Funding Inc.

   $400,000,000    TOTAL: $400,000,000

SCHEDULE 1B

Incremental Term B-2 Commitments

 

Name of Incremental Term Lender

  

Incremental Term Commitment

Morgan Stanley Senior Funding Inc.

   $50,000,000    TOTAL: $50,000,000

 



--------------------------------------------------------------------------------

SCHEDULE 2

Refinancing Term Commitments

Part A

 

Name of Refinancing Term Lender

  

Refinancing
Term
Commitment

 

Morgan Stanley Senior Funding Inc.

   $ 474,513,071   

Bain Capital Credit, LP

     127,183,070   

KKR Asset Management LLC

     75,920,191   

Anchorage Capital Group, L.L.C.

     70,075,434   

King Street Capital Management

     69,762,547   

Carlyle Investment Management LLC

     67,672,469   

Symphony Asset Management LLC

     46,267,500   

Alcentra NY, LLC

     44,806,349   

Voya Investment Management

     43,249,486   

Western Asset Management Company

     49,131,155   

GoldenTree Asset Management, LP

     36,974,200   

BlackRock, Inc.

     35,272,182   

Octagon Credit Investors, LLC

     31,221,237   

Prudential Financial, Inc.

     29,857,500   

Lord Abbett

     22,166,797   

Thrivent Financial For Lutheran

     21,905,561   

MJX Asset Management LLC

     1,492,500   

Metropolitan Life Insurance Company

     19,900,000   

Ares Management LLC

     19,030,306   

Goldman Sachs Asset Management

     18,675,000   

CRESCENT CAPITAL GROUP

     18,039,444   

TIAA-CREF

     8,387,862   

MacKay Shields LLC

     15,671,250   

PIMCO

     15,621,500   

Sound Point Capital Management, L.P.

     15,422,500   

CAPITAL RESEARCH & MANAGEMENT CO

     12,946,975   

Allianz Global Investors

     12,935,000   

HPS INVESTMENT PARTNERS, LLC

     11,940,000   

Intermediate Capital Group, Inc.

     11,442,500   

Palmer Square Capital Management LLC

     10,696,250   

ALLSTATE LIFE INSURANCE COMPANY

     9,469,956   

THL Credit Senior Loan Strategies LLC

     8,955,000   

Deutsche Asset and Wealth Management

     8,939,975   

Manulife Asset Management

     7,960,000   

American Money Management Corp.

     7,867,319   

YORK CAPITAL MANAGEMENT

     6,969,987   

HENDERSON GLOBAL INVESTORS LIMITED

     6,965,000   

Barclays

     6,580,376   

NEW YORK LIFE INS

     6,370,494   



--------------------------------------------------------------------------------

ARENA CAPITAL ADVISORS

     6,169,000   

Triumph Capital Advisors

     5,970,000   

Post Advisory Group, LLC

     5,965,013   

Bank of Nova Scotia

     5,273,500   

Wellfleet Credit Partners, LLC

     5,472,500   

West Gate Horizons Advisors, LLC

     4,979,987   

Highland Capital Management, L.P. (Institutional)

     3,983,741   

AXA

     3,980,000   

Feingold O’Keeffe Capital, LLC

     3,582,000   

Orchard First Source Capital Inc

     3,482,500   

PPM AMERICA INC.

     3,383,000   

Tall Tree Investment Management

     2,985,000   

Stone Harbor Investment Partners LP

     2,985,000   

Valcour Capital

     2,985,000   

Credit Value Partners LP

     2,985,000   

Sound Harbor Partners

     2,985,000   

Morgan Stanley

     2,597,288   

Steele Creek Investment Management

     2,481,266   

CQS

     1,990,000   

Kramer Van Kirk Credit Strategies LP

     1,990,000   

Virtus Partners LLC

     1,990,000   

Hillmark Capital Management

     1,990,000   

SKY Harbor Capital Management

     995,000   

Penn Capital Management Company, Inc.

     995,000   

Monegy

     796,000   

Goldman Sachs

     751,263         TOTAL: $1,592,000,000   

Part B

[To be held on file with the Agent]